Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 3/1/19 is acknowledged (see also interview summary filed on 3/27/19). Therefore, Examiner will ONLY exam the claims corresponding to elected embodiment shown in Fig 6-8.
Examiner’s Note: claims 34-39, 44, 47, 50-53, 55-58, 60 are withdrawn from consideration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32, 40, 59, 61, 63 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Chapman (US 20130177304).
Regarding claim 32, Chapman disclosed A docking accessory (abstract; fig 1-6) system, comprising: a platform comprising a mating mechanism for detachably attaching a plurality of types of accessories to a mobile electronic device (abstract, fig 1-6); a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (abstract, fig 1-6; paragraph [27]-[32]); and a second accessory type of the plurality of types of accessories (abstract, fig 1-6; paragraph [27]-[32]), different from the first accessory type, configured to detachably attach to the platform by way of the mating mechanism (abstract, fig 1-6; paragraph [27]-[32]), wherein the platform is configured as a case to attach to the mobile electronic device and wherein the mobile electronic device is configured as a mobile phone (abstract, fig 1-6; paragraph [27]-[32]).
Regarding claim 59, Chapman disclosed A docking accessory (abstract, fig 1-6) system, comprising: a platform configured as a case to attach to a mobile electronic device configured as a mobile phone (abstract, fig 1-6), wherein the platform comprises a first mating mechanism; a first accessory component (abstract, fig 1-6), having a first end and a second end (abstract, fig 1-6; at least top/bottom ends), wherein the first end is configured to detachably attach the first accessory component to the mobile electronic device case by way of the first mating mechanism (abstract, fig 1-6; paragraph [27]-[32]), wherein the first accessory component further comprises a second mating mechanism disposed at the second end (abstract, fig 1-6; paragraph [27]-[32]), where the second end is opposite to the first end; and a second accessory component configured to detachably attach to the second end of the first accessory component by way of the second mating mechanism (abstract, fig 1-6; paragraph [27]-[32]).
Regarding claim 40, Chapman further disclosed the second accessory type comprises a grip accessory (abstract, fig 1-6; paragraph [27]-[32]). Examiner consider the portion can be gripped is the grip accessory. 
Regarding claim 61, Chapman further disclosed the first end of the first accessory component comprises a first attachment surface and the second end of the first accessory component comprises a second attachment surface, and wherein the first attachment surface and second attachment surface are substantially parallel (abstract, fig 1-6; paragraph [27]-[32]).
Regarding claim 63, Chapman further disclosed the platform extends along sides of the mobile electronic device so as to form an attachment therewith (abstract, fig 1-6; paragraph [27]-[32]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41-43, 45-46, 48, 49, 54, 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman (US 20130177304) in view of  Lin (WO 2011035512 A1). 
With regard claim 41, the above discussed art further disclosed the grip accessory is an extendable accessory configured to extent outward from the mobile device platform (abstract, fig 1-6; paragraph [27]-[32]).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “ to retract back to the mobile device platform”.
Lin teaches a mobile device comprising: an accessory which can be retracted back to the mobile device platform (at least fig 3-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (accessory which is configured to retract back to the device platform) and modify to previous discussed structure (modified to the discussed Primary art’s structure) so as to further allow more user adjustments or lens’ facing angle for the modified structure. 
 Regarding claim 42, the modified art further disclosed the extendable accessory comprises a tapered tubular accordion having a first end and a second end (at least Lin’s fig 5-9), the tapered tubular accordion movable for expanding and collapsing along a longitudinal axis of the extendable accessory (at least Lin’s fig 5-9; see also page-4), the tapered tubular accordion being coupleable to the platform at the first end (at least Lin’s fig 5-9). “tapered”: https://www.thefreedictionary.com/taper
Regarding claim 43, the modified art further disclosed the extendable accessory further comprises a disc operatively coupled to the second end of the tapered tubular accordion (at least Lin’s fig 5-9; see also Primary art’s fig 2-5).
Regarding claim 45, the modified art further disclosed the mating mechanism is configured to attach the first and/or second accessory type to the platform in a plurality of attachment orientations (at least Lin’s fig 5-9; see also Primary art’s fig 2-6).
Regarding claim 46, the modified art further disclosed the mating mechanism is configured to adjustably attach the first and/or second accessory type to the platform (at least Lin’s fig 5-9; see also Primary art’s fig 2-6).
Regarding claim 48, the modified art further disclosed the first accessory type comprises a rotatable accessory configured to rotate about a longitudinal axis of the rotatable accessory relative to the mobile device and platform (at least Lin’s fig 5-9; see also Primary art’s fig 2-6).
Regarding claim 49, the modified art further disclosed the first accessory type comprises a tiltable docking accessory configured to tilt at an angle relative to the mobile device and platform (at least Lin’s fig 5-9; see also Primary art’s fig 2-6).
Regarding claim 54, the modified art further disclosed mating mechanism is configured to detachably attach the first accessory type completely flush against the platform (at least Lin’s fig 5-9; see also Primary art’s fig 2-6). “Flush” : https://www.thefreedictionary.com/flush
Regarding claim 62, the modified art further disclosed the platform extends along sides of the mobile electronic device so as to form an attachment therewith (at least Lin’s fig 5-9; see also Primary art’s fig 2-6).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Claims 59 and 61 were rejected under 35 U.S.C. §103(a) as allegedly being obvious over Nakada (US: 4601361) in view of Asakura: (JP2005310447A). While Nakada is relied on for disclosing the claimed "mobile electronic device" and "mobile electronic device case," Nakada is directed to an electrical musical instrument that does not have a "mobile electronic device case," as that would be understood by a POSITA.” (pages 10 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841